Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 1 of 40




                EXHIBIT B
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 2 of 40




                                                                  EXHIBIT B
                                                                   PAGE 3
                             Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 3 of 40

JS-CAND 44 (Rev. 06/17)                                                            CIVIL COVER SHEET
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
Chauncey George                                                                                                On-Site; RealPage, Inc.

  (b) County of Residence of First Listed Plaintiff                                                               County of Residence of First Listed Defendant
        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
Unknown                                                                                                           NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
Bay Area Legal Aid: Kari Rudd, Juliana Fredman; 1800 Market Street, Troutman Sanders LLP: Ronald I. Raether, Jr., Jonathan H. Yee,
3d Floor, San Francisco, CA 94018; (415) 982-1300. Law Offices of Jessica R. Lohr; 5 Park Plaza, Suite 1400, Irvine, CA 92614; (949)
Craig Davis: Craig Davis; 912 Cole Street, Suite 102, San Francisco, 622-2722
CA 94117; (415) 857-5820
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                          and One Box for Defendant)
                                                                                                                                             PTF       DEF                                        PTF DEF
     1 U.S. Government Plaintiff             3 Federal Question                                        Citizen of This State                                    Incorporated or Principal Place
                                              (U.S. Government Not a Party)                                                                        1      1                                             4 4
                                                                                                                                                                of Business In This State
                                                                                                        Citizen of Another State                   2       2    Incorporated and Principal Place        5 5
      2 U.S. Government Defendant            4 Diversity                                                                                                        of Business In Another State
                                              (Indicate Citizenship of Parties in Item III)            Citizen or Subject of a                     3      3     Foreign Nation                          6 6
                                                                                                       Foreign Country

IV.       NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                                 TORTS                                         FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
     110 Insurance                       PERSONAL INJURY                        PERSONAL INJURY                     625 Drug Related Seizure of          422 Appeal 28 USC § 158            375 False Claims Act
     120 Marine                          310 Airplane                          365 Personal Injury – Product          Property 21 USC 881                423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                                                                   Liability                        690 Other                                § 157                            § 3729(a))
     130 Miller Act                      315 Airplane Product Liability
                                                                               367 Health Care/                            LABOR                         PROPERTY RIGHTS                    400 State Reapportionment
     140 Negotiable Instrument           320 Assault, Libel & Slander
                                                                                   Pharmaceutical Personal
                                         330 Federal Employers’                                                     710 Fair Labor Standards Act         820 Copyrights                     410 Antitrust
     150 Recovery of                                                               Injury Product Liability
                                             Liability                         368 Asbestos Personal Injury         720 Labor/Management                 830 Patent                         430 Banks and Banking
       Overpayment Of
       Veteran’s Benefits                340 Marine                                Product Liability                    Relations                                                           450 Commerce
                                                                                                                                                         835 Patent-Abbreviated New
                                         345 Marine Product Liability        PERSONAL PROPERTY                      740 Railway Labor Act                    Drug Application               460 Deportation
     151 Medicare Act
                                         350 Motor Vehicle                    370 Other Fraud                       751 Family and Medical               840 Trademark                      470 Racketeer Influenced &
     152 Recovery of Defaulted
                                                                                                                        Leave Act                                                              Corrupt Organizations
       Student Loans (Excludes           355 Motor Vehicle Product             371 Truth in Lending                                                       SOCIAL SECURITY
       Veterans)                             Liability                                                              790 Other Labor Litigation                                              480 Consumer Credit
                                                                               380 Other Personal Property                                               861 HIA (1395ff)
     153 Recovery of                     360 Other Personal Injury                                                  791 Employee Retirement                                                 490 Cable/Sat TV
                                                                                   Damage                                                                862 Black Lung (923)
        Overpayment                                                                                                     Income Security Act
                                         362 Personal Injury -Medical          385 Property Damage Product                                               863 DIWC/DIWW (405(g))             850 Securities/Commodities/
     of Veteran’s Benefits                                                                                             IMMIGRATION
                                             Malpractice                           Liability                                                                                                    Exchange
     160 Stockholders’ Suits                                                                                        462 Naturalization                   864 SSID Title XVI
                                                                                                                                                                                            890 Other Statutory Actions
     190 Other Contract                     CIVIL RIGHTS                      PRISONER PETITIONS                        Application                     865 RSI (405(g))
                                                                                                                                                        FEDERAL TAX SUITS                   891 Agricultural Acts
                                         440 Other Civil Rights                 HABEAS CORPUS:                      465 Other Immigration
     195 Contract Product Liability                                                                                                                                                         893 Environmental Matters
                                                                               463 Alien Detainee                     Actions                            870 Taxes (U.S. Plaintiff or
     196 Franchise                       441 Voting
                                                                                                                                                             Defendant)                     895 Freedom of Information
                                         442 Employment                        510 Motions to Vacate
      REAL PROPERTY                                                                                                                                                                             Act
                                                                                   Sentence                                                              871 IRS—Third Party 26 USC
     210 Land Condemnation               443 Housing/                                                                                                                                       896 Arbitration
                                                                               530 General                                                                 § 7609
                                           Accommodations
     220 Foreclosure                                                                                                                                                                        899 Administrative Procedure
                                         445 Amer. w/Disabilities-             535 Death Penalty                                                                                              Act/Review or Appeal of
     230 Rent Lease & Ejectment            Employment                                OTHER:                                                                                                   Agency Decision
     240 Torts to Land                   446 Amer. w/Disabilities-Other        540 Mandamus & Other                                                                                         950 Constitutionality of State
     245 Tort Product Liability          448 Education                         550 Civil Rights                                                                                               Statutes
     290 All Other Real Property                                               555 Prison Condition
                                                                               560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement
V.        ORIGIN (Place an “X” in One Box Only)
     1 Original                       2 Removed from               3      Remanded from               4 Reinstated or            5 Transferred from               6 Multidistrict              8 Multidistrict
       Proceeding                        State Court                      Appellate Court               Reopened                   Another District (specify)       Litigation-Transfer         Litigation-Direct File


VI.       CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
          ACTION   28 U.S.C. § 1332
                               Brief description of cause:
                   Plaintiff alleges violations of the CCRAA and the California Unfair Competition Law.
VII.      REQUESTED IN       CHECK IF THIS IS A CLASS ACTION DEMAND $ 0.00                     CHECK YES only if demanded in complaint:
          COMPLAINT:        UNDER RULE 23, F.R.Cv.P.                                           JURY DEMAND:             Yes     No

VIII. RELATED CASE(S)
      IF ANY (See instructions):                         JUDGE                                                          DOCKET NUMBER

IX.       DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND                                                                                 SAN JOSE                         EUREKA-MCKINLEYVILLE
DATE         November 16, 2018                           SIGNATURE OF ATTORNEY OF RECORD /s/ Jessica R. Lohr
                                                                                                                                                                                        American LegalNet, Inc.
                                                                                                                                                                                        www.FormsWorkFlow.com

                                                                                                                                                                                                     EXHIBIT B
                                                                                                                                                                                                      PAGE 4
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 4 of 40




                                                                  EXHIBIT B
                                                                   PAGE 5
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 5 of 40




                                                                  EXHIBIT B
                                                                   PAGE 6
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 6 of 40




                                                                  EXHIBIT B
                                                                   PAGE 7
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 7 of 40




                                                                  EXHIBIT B
                                                                   PAGE 8
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 8 of 40




                                                                  EXHIBIT B
                                                                   PAGE 9
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 9 of 40




                                                                  EXHIBIT B
                                                                  PAGE 10
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 10 of 40




                                                                   EXHIBIT B
                                                                   PAGE 11
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 11 of 40




                                                                   EXHIBIT B
                                                                   PAGE 12
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 12 of 40




                                                                   EXHIBIT B
                                                                   PAGE 13
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 13 of 40




                                                                   EXHIBIT B
                                                                   PAGE 14
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 14 of 40




                                                                   EXHIBIT B
                                                                   PAGE 15
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 15 of 40




                                                                   EXHIBIT B
                                                                   PAGE 16
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 16 of 40




                                                                   EXHIBIT B
                                                                   PAGE 17
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 17 of 40




                                                                   EXHIBIT B
                                                                   PAGE 18
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 18 of 40




                                                                   EXHIBIT B
                                                                   PAGE 19
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 19 of 40




                                                                   EXHIBIT B
                                                                   PAGE 20
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 20 of 40




                                                                   EXHIBIT B
                                                                   PAGE 21
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 21 of 40




                                                                   EXHIBIT B
                                                                   PAGE 22
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 22 of 40




                                                                   EXHIBIT B
                                                                   PAGE 23
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 23 of 40




                                                                   EXHIBIT B
                                                                   PAGE 24
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 24 of 40




                                                                   EXHIBIT B
                                                                   PAGE 25
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 25 of 40




                                                                   EXHIBIT B
                                                                   PAGE 26
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 26 of 40




                                                                   EXHIBIT B
                                                                   PAGE 27
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 27 of 40




                                                                   EXHIBIT B
                                                                   PAGE 28
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 28 of 40




                                                                   EXHIBIT B
                                                                   PAGE 29
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 29 of 40




                                                                   EXHIBIT B
                                                                   PAGE 30
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 30 of 40




                                                                   EXHIBIT B
                                                                   PAGE 31
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 31 of 40




                                                                   EXHIBIT B
                                                                   PAGE 32
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 32 of 40




                                                                   EXHIBIT B
                                                                   PAGE 33
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 33 of 40




                                                                   EXHIBIT B
                                                                   PAGE 34
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 34 of 40




                                                                   EXHIBIT B
                                                                   PAGE 35
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 35 of 40




                                                                   EXHIBIT B
                                                                   PAGE 36
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 36 of 40




                                                                   EXHIBIT B
                                                                   PAGE 37
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 37 of 40




                                                                   EXHIBIT B
                                                                   PAGE 38
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 38 of 40




                                                                   EXHIBIT B
                                                                   PAGE 39
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 39 of 40




                                                                   EXHIBIT B
                                                                   PAGE 40
Case 4:18-cv-06961-YGR Document 1-2 Filed 11/16/18 Page 40 of 40




                                                                   EXHIBIT B
                                                                   PAGE 41
